Citation Nr: 1207783	
Decision Date: 03/01/12    Archive Date: 03/16/12

DOCKET NO.  09-34 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for lower back strain.

2.  Entitlement to an evaluation in excess of 10 percent for traumatic arthritis, left wrist.


ATTORNEY FOR THE BOARD

L. J. N. Driever



INTRODUCTION

The Veteran had active service from February 1986 to February 1989, from August 1989 to March 1990, and from October 1990 to October 1994.  

These claims come before the Board of Veterans' Appeals (Board) on appeal of an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The RO in Pittsburgh, Pennsylvania certified these claims to the Board for appellate review.

The Board REMANDS these claims to the RO via the Appeals Management Center in Washington, D.C.  


REMAND

Prior to adjudicating the claims on appeal, further development is needed.  See 38 C.F.R. § 19.9 (2011).

First, from 2010 to 2011, the Veteran submitted additional treatment records directly to the Board in support of his claims without a waiver of RO consideration.  By letter dated December 2011, the Board contacted the Veteran and informed him of his right to have the RO initially consider this evidence in the first instance and provided him adequate time to waive this right in response.  The Veteran did not reply.  A remand is thus necessary so that the RO can initially consider this evidence in support of the Veteran's claims and issue a supplemental statement of the case reflecting such consideration.  38 C.F.R. § 20.1304(c) (2011).

Second, under 38 U.S.C.A. § 5103A (West 2002), VA's duty to assist includes providing a claimant a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on a claim.  In this case, an examination of the Veteran's low back and left wrist is necessary.  In October 2004, the RO afforded the Veteran an adequate examination of the back and left wrist, but since then, the status of his low back and left wrist disabilities has changed.   

A claimant is entitled to a thorough and contemporaneous examination in support of his claim, see Hyder v. Derwinski, 1 Vet. App. 221, 225 (1991); however, when a claimant is afforded an adequate examination and, thereafter, does not assert that his condition has worsened, the Board is not required to remand the case for another examination based, alone, on a passage of time.  VAOPGCPREC 11-95, 66 Fed. Reg. 43,186 (1995); Palczewski v. Nicholson, 21 Vet App 174 (2007).  In this case, the Veteran has not specifically asserted that his disabilities have worsened.  The previously noted records, however, suggest that such is the case.  

The Board is cognizant that the Veteran lives in Germany.  However, given that his disabilities appear to have worsened and these claims are being remanded for other action, the Board believes that an effort should be made to contact the Veteran for the purpose of determining whether it is possible for him to undergo, and the RO to conduct, such an examination.

The Board REMANDS these claims for the following actions:

1.  Contact the Veteran and discuss whether it is possible for him to undergo, and the RO to conduct, a VA examination in support of his claims.

2.  If so, arrange for the Veteran to undergo a VA examination in support of his claims for increased evaluations for low back and left wrist disabilities.  Forward the claims file to the examiner for review of all pertinent documents therein and ask the examiner to confirm in his written report that he conducted such a review.  Ask the examiner to undertake a thorough evaluation, including all indicated tests, and then proceed as follows:  

a) diagnose all low back and left wrist disabilities shown to exist; 

b) record all low back and left wrist symptoms, including, if appropriate, pain on motion, limitation of motion and ankylosis;

c) inquire as to whether the Veteran has flare-ups of these symptoms;

d) note any functional loss caused by the low back and left wrist symptoms, including during flare-ups and on repetitive use; 

e) when considering whether there is functional loss due to pain, reduced or excessive excursion, decreased strength, speed, or endurance, or the absence of necessary structures, deformity, adhesion, and/or defective innervation, describe the extent of this loss during flare-ups or after repetitive use in terms of additional loss of motion beyond that which is observed clinically; 

f) if the Veteran has intervertebral disc syndrome, indicate the duration of incapacitating episodes of associated symptomatology in terms of the number of weeks affected during the last 12 months; 

g) describe the impact of each of the Veteran's disabilities on his daily activities and employability, including during flare-ups and on repetitive use; 

h) specifically opine whether the Veteran is unable to secure and/or follow substantially gainful employment secondary to his service-connected low back and left wrist disabilities; 

i) provide detailed rationale, with specific references to the record, for the opinions provided; and   

j) if an opinion cannot be provided without resort to speculation, discuss why such is the case and whether there is additional evidence that would aid in providing such opinion.

3.  Review the examination report to ensure that it complies with these remand instructions and, if not, return it to the examiner for correction.  

4.  Readjudicate the claims based on all of the evidence of record, including that which the Veteran submitted directly to the Board since 2009.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, issue a supplemental statement of the case.  Thereafter, subject to current appellate procedure, return this case to the Board for further consideration.  

The Board intimates no opinion as to the ultimate disposition in this case, but reminds the Veteran that he has the right to submit additional evidence and argument on the remanded claims.  Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).  
 
These claims must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).





_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


